internal_revenue_service number release date u i l nos date cc dom fi p plr-114759-99 legend funds plr-114759-99 trust advisor state dear this responds to your request for a ruling dated date submitted by your authorized representative on behalf of the funds the funds request a ruling on the application of sec_852 of the internal_revenue_code_of_1986 to the proposed split-off of one of the classes of shares of the funds to a newly-created fund facts trust is organized as a business_trust under the laws of state a series open-end management investment_company it is composed of the eleven funds advisor is the investment_advisor to each fund each fund is treated as a separate corporation under sec_851 each offers two classes of shares a retirement shares class and an institutional class institutional shares are offered to separate_accounts of insurance_companies and to certain qualified_retirement_plans retirement shares are offered only to qualified_retirement_plans the shares of each fund are currently sold only to qualified_retirement_plans and insurance_companies in order to satisy the diversification requirements of sec_817 with respect to shares held by the insurance_company separate_accounts advisor believes however that it would be advantageous for holders of the retirement shares class to have an interest in a fund that has a wider market of investors in order that the fund might be expanded and the relative operating_expenses of the fund reduced because the diversification requirements do not apply to shares plr-114759-99 held by qualified_retirement_plans advisor could avoid these restrictions if the interests represented by the retirement shares class constituted a separate fund accordingly it proposes to split off the retirement shares class of each fund to a new fund in order to carry out the split-off the approval of the retirement shares class shareholders will be sought by shareholder vote the required vote will take place in person or by proxy at a shareholder meeting once shareholder approval has been obtained each fund will take the following steps to effect the split-off of the retirement shares class first a new business_trust new trust will be established pursuant to the laws of state second each fund will distribute pro_rata to the holders of the two classes of shares all ordinary_income and capital_gains realized by the fund through the date of the split-off third the retirement shares class of each fund will be designated a separate series and each fund’s net assets will be allocated equitably between the new series and that fund based on the relative net assets of the two classes fourth the assets of each newly created retirement shares series will be transferred to a corresponding fund new fund of the new trust in exchange for shares in the new fund fifth each fund will distribute shares of new fund to the holders of retirement shares in exchange for their shares the funds represent that they will transfer a pro_rata share of each securities position identified by the time when the securities were purchased held by a fund to the new fund except for a securities that are subject_to restrictions on resale or transfer such as private_placement securities and b rounding off to eliminate fractional shares and odd lots of securities and a fund’s tax basis in the assets transferred to the new fund as a percentage of the fund’s tax basis in all its assets prior to the transfer will be no more than more or less than the percentage of assets being transferred to the new fund for example if a total of of fund assets are being transferred to the new fund the fund’s aggregate tax basis of all the assets being transferred will equal not less than nor more than of the fund’s aggregate tax basis in all its assets prior to the transfer law and analysis sec_311 of the code provides in general that if a corporation distributes appreciated_property to a shareholder it recognizes gain as if the property were sold to the distributee at its fair_market_value sec_852 provides however that sec_311 shall not apply to any distribution by a plr-114759-99 regulated_investment_company ric to which subchapter_m part i applies if the distribution is in redemption of its stock upon the demand of its shareholder sec_317 defines a redemption as the acquisition of a corporation’s stock by the corporation from a shareholder in exchange for property sec_317 defines property as money securities and any other_property except stock in the corporation making the distribution or rights to acquire such stock sec_852 does not define the term redemption upon demand of a shareholder elsewhere in the tax law the term has been read to apply to redemptions of stock in an open-end regulated_investment_company cf sec_162 h_r conf_rep no th cong 2d sess pincite under applicable securities law an open-end management company is a management company which is offering_for_sale or has outstanding any redeemable security of which it is the issuer u s c sec_80a-5 a a redeemable security is defined as any security other than short-term paper under the terms of which the holder upon its presentation to the issuer or to a person designated by the issuer is entitled whether absolutely or only out of surplus to receive approximately his proportionate share of the issuer’s current net assets or the cash_equivalent thereof u s c sec_80a-2 under the proposed transaction a holder of retirement shares will surrender shares in a fund in exchange for shares in a new fund that represent the shareholder’s proportionate share of the fund’s current net assets the proposed transaction will require the approval of the holders of retirement shares by shareholder vote in substance the shareholders by this vote will collectively exercise their securities law right_of_redemption of their shares upon presentment and will redeem their shares on demand within the meaning of sec_852 accordingly under sec_852 a fund will recognize neither gain nor loss upon the distribution of shares of the new fund to its shareholders in exchange for retirement shares pursuant to the transaction described in this letter no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described in this letter except as expressly provided plr-114759-99 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each fund for the taxable_year in which it participates in the transaction described in this letter sincerely yours assistant chief_counsel financial institutions products by william e coppersmith chief branch enclosure copy
